

116 HR 5866 IH: Gun Trafficker Detection Act
U.S. House of Representatives
2020-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5866IN THE HOUSE OF REPRESENTATIVESFebruary 12, 2020Mr. Casten of Illinois (for himself, Ms. Kelly of Illinois, and Mr. Deutch) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo require lost or stolen firearms to be reported to law enforcement authorities within 48 hours, and for other purposes.1.Short titleThis Act may be cited as the Gun Trafficker Detection Act.2.Reporting of lost or stolen firearms to law enforcement authorities(a)Reporting requirementSection 922 of title 18, United States Code, is amended by adding at the end the following:(aa)Within 48 hours after a person not licensed under this chapter who owns a firearm that has been shipped or transported in, or has been possessed in or affecting, interstate or foreign commerce, discovers or should have discovered the theft or loss of the firearm, the person shall report the theft or loss to the Attorney General and local law enforcement authorities..(b)Penalties(1)In generalSection 924 of such title is amended by adding at the end the following:(r)Whoever violates section 922(aa) shall—(1)in the case of the 1st violation by the person, be guilty of a class C misdemeanor;(2)in the case of the 2nd violation by the person, be guilty of a class B misdemeanor; or(3)in the case of the 3rd or subsequent violation by the person, be guilty of a class E felony..(2)Prohibition on firearm receipt after multiple convictions(A)ProhibitionSection 922 of such title, as amended by subsection (a) of this section, is amended by adding at the end the following:(bb)(1)It shall be unlawful for a person who has been twice convicted in any court of a violation of section 922(aa) to receive a firearm during the 1-year period that begins with the date of the most recent such conviction.(2)It shall be unlawful for a person who has been thrice convicted in any court of a violation of section 922(aa) to receive a firearm during the 5-year period that begins with the date of the most recent such conviction..(B)PenaltiesSection 924(a)(2) of such title is amended by striking or (o) and inserting (o), or (bb).(c)Updating of national instant criminal background check system(1)In generalWithin 6 months after the date of the enactment of this Act, the Attorney General shall promulgate such rules as are necessary to ensure that the national instant criminal background check system takes account of section 922(bb) of title 18, United States Code, in performing the functions of the system.(2)Conforming amendments(A)The following provisions of section 103 of the Brady Handgun Violence Prevention Act (34 U.S.C. 40901) are each amended by striking (g) or (n) each place it appears and inserting (g), (n), or (bb):(i)Subparagraphs (A), (C), (F)(iii)(I), and (G)(i) of subsection (e)(1).(ii)Subsection (g).(iii)Subsection (i)(2).(B)The following provisions of title 18, United States Code, are each amended by striking (g) or (n) and inserting (g), (n), or (bb):(i)Section 922(t)(1)(B)(ii).(ii)Section 922(t)(2).(iii)Section 922(t)(4).(iv)Section 922(t)(5).(v)Section 923(g)(3)(B).(vi)Section 925A(2).3.Private right of action for damages resulting from injury caused by an unreported stolen or lost firearm A person who suffers an injury proximately caused by a firearm that is the subject of a violation of section 922(aa) of title 18, United States Code, may bring an action in a United States district court against the violator for damages resulting from the injury. The court shall award a plaintiff prevailing in such an action all appropriate damages, including injunctive relief.4.Effective dateThis Act and the amendments made by this Act shall take effect 90 days after the date of the enactment of this Act.